Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-18 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yudovsky; Joseph et al. (US 20140127404 A1). Yudovsky teaches an apparatus (Figure 3,7) for subjecting a surface of a substrate (60; Figure 3,7) to alternate surface reactions of at least two precursors according to principles of atomic layer deposition, the apparatus (Figure 3,7) comprising: a nozzle head (30; Figure 3,7) having an output face (bottom of 160; Figure 3,7) via which the at least one precursor is supplied towards the surface of the substrate (60; Figure 3,7), said nozzle head (30; Figure 3,7) comprising: at least one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) and comprising a supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) for supplying precursor towards the surface of the substrate (60; Figure 3,7) via the output face (bottom of 160; Figure 3,7); and at least one discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) and comprising a discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) for discharging precursor from the output face (bottom of 160; Figure 3,7); a supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) for supplying precursor from a precursor source (“Precursor A”,“Precursor B”; Figure 3,7) to the at least one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), said supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) being connected to the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7); and a discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) for discharging precursor and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) being connected to the discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) and being in a fluid communication with the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); wherein the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) extends from the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) to the supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) in the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) extends from the discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) such that the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) is connected (via 700,750,720; Figure 7) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) for circulating precursor in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), as claimed by claim 15
Yudovsky further teaches:
The apparatus (Figure 3,7) according to claim 15, wherein the nozzle head (30; Figure 3,7) comprises at least two precursor nozzles (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) provided on the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) such that at least one first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7) is arranged to supply a first precursor (A) (A; Figure 3,7; ) and at least one second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) is arranged to supply a second precursor (B) (“Precursor B”; Figure 3,7), and the apparatus (Figure 3,7) comprises: a first supply line (piping on 120; Figure 3,7) for supplying the first precursor (A) (A; Figure 3,7; ) from a first precursor source (“Precursor A”,“Precursor B”; Figure 3,7) to the at least one first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7), said first supply line (piping on 120; Figure 3,7) being connected to the first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the supply channel (125+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7); a second supply line (piping on 130; Figure 3,7) for supplying the second precursor (B) (“Precursor B”; Figure 3,7) from a second precursor source “Precursor B”; Figure 3,7) to the at least one second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), said second supply line (piping on 130; Figure 3,7) being connected to the second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7); a first discharge line (350; Figure 3,7-Applicant’s 400; Figure 5) for discharging the first precursor (A) (A; Figure 3,7; ) and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said first discharge line (350; Figure 3,7-Applicant’s 400; Figure 5) being connected to the first discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) and being in a fluid communication with the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the first discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); and a second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) for discharging the second precursor (B) (“Precursor B”; Figure 3,7) and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) being connected to the second discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) and being in a fluid communication with the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the second discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); the first discharge line (350; Figure 3,7-Applicant’s 400; Figure 5) is connected to the first supply line (piping on 120; Figure 3,7) for circulating the first precursor (A) (A; Figure 3,7; ) in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the first discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the first supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the first precursor nozzle (125+160; Figure 3,7-Applicant’s 3b; Figure 3,7), and the second discharge line (351; Figure 3,7-Applicant’s 400; Figure 5) is connected to the second supply line (piping on 130; Figure 3,7) for circulating the second precursor (B) (“Precursor B”; Figure 3,7) in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channel (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the second discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel (125+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the second precursor nozzle (135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), as claimed by claim 16
The apparatus (Figure 3,7) according to claim 15, wherein the nozzle head (30; Figure 3,7) comprises at least two discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) and at least one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) such that one precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) is provided between two discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); and the apparatus (Figure 3,7) comprises: at least two discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) for discharging precursor and generating a discharge flow from the output face (bottom of 160; Figure 3,7), said at least two discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) being connected to the discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) provided on opposite sides of the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) and being in a fluid communication with the discharge channels (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5); said discharge lines (350,351; Figure 3,7-Applicant’s 400; Figure 5) are connected to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) for circulating precursor in the nozzle head (30; Figure 3,7) by returning at least part of the discharge flow from the output face (bottom of 160; Figure 3,7) of the nozzle head (30; Figure 3,7) via the discharge channels (355+160;356+160; Figure 3,7-Applicant’s 40; Figure 5) of the discharge nozzles (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) of the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7), as claimed by claim 17
The apparatus (Figure 3,7) according to claim 15, wherein the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) comprises at least one of the following: a pump for circulating a discharge flow (DF) and/or a circulation flow (CF); a first filter (720; Figure 7; [0066]) for filtering the discharge flow (DF) or the circulation flow (CF); a first mass flow controller (Applicant’s 360; Figure 5) for regulating the circulation flow (CF) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5); a coupling (380,381; Figure 3,7; [0056]) with an exhaust ventilation for connecting the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) to the exhaust ventilation , as claimed by claim 18
The apparatus according to claim 15, wherein the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) mechanically couples to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) at a location downstream of the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) such that at least part of the discharge flow bypasses the precursor source (“Precursor A”,“Precursor B”; Figure 3,7), as claimed by claim 29

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky; Joseph et al. (US 20140127404 A1) in view Itatani; Hideharu (US 20160237568 A1). Yudovsky is discussed above. Yudovsky further teaches the apparatus (Figure 3,7) according to claim 15, wherein the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) is connected to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) with a first coupling (380,381; Figure 3,7; [0056]) and to an exhaust ventilation with a second coupling (380,381; Figure 3,7; [0056]) 
Yudovsky does not teach mass flow controllers. As a result, Yudovsky does not:
The apparatus (Figure 3,7) according to claim 15, wherein the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) comprises: a first mass flow controller (Applicant’s 360; Figure 5) and a filter (720; Figure 7; [0066]) provided upstream side of the mass flow controller (Applicant’s 360; Figure 5); or a first mass flow controller (Applicant’s 360; Figure 5) and a pump provided upstream side of the mass flow controller (Applicant’s 360; Figure 5); or a first mass flow controller (Applicant’s 360; Figure 5), a pump and a first filter (720; Figure 7; [0066]), said pump is provided upstream side of the mass flow controller (Applicant’s 360; Figure 5) and said first filter (720; Figure 7; [0066]) is provided upstream side of the pump; or a first mass flow controller (Applicant’s 360; Figure 5), a pump, a first filter (720; Figure 7; [0066]) and a second filter (720; Figure 7; [0066]), said second filter (720; Figure 7; [0066]) is provided upstream side of the mass flow controller (Applicant’s 360; Figure 5), said pump is provided upstream side of the second filter (720; Figure 7; [0066]) and said first filter (720; Figure 7; [0066]) is provided upstream side of the pump, as claimed by claim 19
The apparatus (Figure 3,7) according to claim 15, wherein the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) comprises a second mass flow controller (Applicant’s 360; Figure 5) for regulating precursor flow (PF) from the precursor source (“Precursor A”,“Precursor B”; Figure 3,7), said second mass flow controller (Applicant’s 360; Figure 5) is provided in the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) between the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) and the connection of the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5), as claimed by claim 20
and the first mass flow controller (Applicant’s 360; Figure 5) is provided in the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) between the first coupling (380,381; Figure 3,7; [0056]) and the second coupling (380,381; Figure 3,7; [0056]) – claim 21
Itatani teaches a similar apparatus (Figures 3,4) for process gas injection and exhaustion including the use of mass flow controllers (255, 259; Figure 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Yudovsky to add mass flow controllers as taught by Itatani.
Motivation for Yudovsky to add mass flow controllers as taught by Itatani is for “flow rate regulation” as taught by Itatani ([0113]).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed May 12, 2022, with respect to rejections under Levy; David H. (US 20170029949 A1) have been fully considered and are persuasive. The rejections are withdrawn. 
Applicant's arguments filed May 12, 2022 with respect to rejections under Yudovsky; Joseph et al. (US 20140127404 A1) have been fully considered but they are not persuasive. Applicant states:
“
As best understood, the Office Action is characterizing the first conduit 350 of Yudovsky as Applicant's claimed "discharge line." (See Office Action, p. 6.) However, Yudovsky fails to disclose that the first conduit 350 extends from the discharge nozzle to the supply line or that it is connected to the supply line. Instead, the first conduit 350 of Yudovsky extends from the pump port 355 and extends first to the condenser 380 and then to the reactive gas source 750.
“
In response, as noted above, Yudovsky is cited as teaching Yudovsky’s supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) extends from the precursor source (“Precursor A”,“Precursor B”; Figure 3,7) to the supply channel (125+160,135+160; Figure 3,7-Applicant’s 30; Figure 5-7) in the precursor nozzle (125+160,135+160; Figure 3,7-Applicant’s 3b; Figure 3,7) as amended claim 15 now requires.
Further, as again noted above, Yudovsky’s discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) extends from the discharge nozzle (355+160;356+160; Figure 3,7-Applicant’s 4; Figure 5) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5) such that the discharge line (350,351; Figure 3,7-Applicant’s 400; Figure 5) is connected (via 700,750,720; Figure 7) to the supply line (piping on 120/130; Figure 3,7-Applicant’s 300; Figure 5). This is clearly illustrated in Figure 7 where Yudovsky’s condenser 700 recycles precursor gases and purge gases for reuse ([0064]).
Applicant states:
“
That is, the first conduit 350 of Yudovsky is not connected to the supply line of the precursor A or B. The technical effect of this difference is in saving energy because, in the system provided by the present application, the supply of precursor from a precursor source can be periodic and/or minimal due to the recirculation of the precursor already in the system.
“
In response, the Examiner disagrees. Applicant’s own discharge line (Applicant’s 400; Figure 5) is connected to the supply line (Applicant’s 300; Figure 5) via either Applicant’s own nozzle head (1) or piping outside of Applicant’s nozzle head. Yudovsky, as detailed above, clearly shows both “connections” as Applicant’s figures likewise supports.
Applicant states:
“
Therefore, the system disclosed in Yudovksy does not teach how to save energy in the precursor supply system because it needs a lot of action to transfer the circulated precursor again to the system.
“
In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, Applicant has not characterized how or what an “action” is with respect to purported energy saving. In response, Applicant has not provided sufficient distinguishing structural characteristics of Applicant's claimed invention to contrast the Examiner's cited prior art. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/   Primary Examiner, Art Unit 1716